Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Remarks
This communication has been issued in response to Applicant’s amended claim language and submitted arguments filed 27 April 2022.  Claims 22-28, 31-38, 41-48 & 51-52 are now pending in this application.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 21 April 2022 was filed after the mailing date of the disclosure.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-24, 27, 31-33, 34, 37, 38, 41, 42, 44, 47, 48, 51 & 52 are rejected under 35 U.S.C. 103 as being unpatentable over Meschter et al (USPG Pub No. 20120251079A1; Meschter hereinafter) in view of Rathod et al (USPG Pub No. 20150127628A1; Rathod hereinafter) further in view of Finklestein et al (USPG Pub No. 20090070708A1; Finkelstein hereinafter) yet, in even further view of Rahman et al (USPG Pub No. 20120317167A1; Rahman hereinafter).
 
As for Claim 22, Meschter teaches, A method for displaying a timeline regarding activities of a user performed in one or more devices, of a display device distinct from the one or more devices (see pp. [0006-0008], [0042]; e.g., the reference of Meschter provides for the recordation and visualization of athletic activity for one or more users {i.e. activities of a user}, and according to at least paragraphs [0006-0008], provide for tracking athletic activity metrics based on a timeline, where multiple metrics may be recorded using one or more of a plurality of different applications or widgets, and where the user can display multiple metrics simultaneously in an interface during review of the activity session. Paragraph [0042] teaches of utilizing at least an “athletic information monitoring device” corresponding to a “user’s athletic activity”, worn or carried by the user while he/she performs activities, considered equivalent to an external device recording an activity being performed), the method comprising:
“obtaining, from an external device distinct from the display device, information regarding the activities of the user performed by at least one application installed in the one or more devices” (see pp. [0042], [0053]; e.g., the reference of Meschter teaches of utilizing at least an “athletic information monitoring device” {i.e. external device} corresponding to a “user’s athletic activity”, worn or carried by the user while he/she performs activities one or more activities, and measuring one or more athletic parameters {i.e. Applicant’s “information regarding the activities of the user”} relating to the athletic performance being performed by the user. According to at least paragraph [0042], the “athletic information monitoring device” may be at least a digital music player connected to an “electronic interface device”, which may be worn or carried while performing an athletic activity, and   As stated within at least paragraph [0053], a plurality of devices can be utilized, such as “shoes” {i.e. external device distinct from the display device}, allowing the system to determine individual movement through information/metrics received from one or more sensors within the external device, for example, reading on Applicant’s claimed limitation, as information is received regarding activities of a user.  Paragraph [0057] provides further elaboration, as the cited paragraph teaches that recorded metrics of a workout can be selected at a certain level of granularity by a corresponding application or applet {i.e. widget} along a timeline.  A “metric selection interface” may include multiple different applications or applets for the same type of metric.  An example is provided where a “vertical widget” can be used to measure a “jump height”, while a “pace widget” can measure a user’s “mile pace”, thus, obtaining information from an external device for the providing of information of a user’s activities performed by at least one application {i.e. pace widget for measuring a “mile pace”}).
The reference of Meschter does not appear to explicitly recite the limitations of, “based on the obtained information, identifying a user preference for content related to the activities of the user”, “based on the user preference, obtaining at least one activity performed by different applications executed in the one or more devices in a respective time period among a plurality of time periods”, “displaying the timeline comprising information indicating the respective time period and user activity information corresponding to the at least one activity obtained in the respective time period” and, “based on a user command, for selecting at least one of the user activity information included on the displayed timeline, being received, displaying an execution screen for performing a user activity corresponding to the selected user activity information by executing an application corresponding to the selected user activity information, the application being installed in the display device”, “wherein the user activity information comprises, for each user activity, an image, application information indicating an application executed in a corresponding device of the one or more devices and used to perform the user activity, and title information identifying a name of specific content opened by the application and with respect to which the user activity is performed”. 
The reference of Rathod recites the amended limitations of, “based on the obtained information, identifying a user preference for content related to the activities of the user” (see pp. [0008], [0234], [0241]; e.g., the reference of Rathod serves as an enhancement to the teachings of Meschter by allowing for the access of a plurality of applications, activities specific dynamic actions, and shared user data based on at least privacy settings and/or user preference information.  Figure 11 and at least paragraph [0234] teaches of various user dynamic activities, such as user defined, auto-detected, selected & defined, imported, activities related to workflow, “date & time” and/or shared activities obtained from one or more applications within at least smart devices {i.e. ”wearable computers”/ “smart devices”; pp. [0099], [0200]}, and presented based on connected user’s profiles & user data, preferences, privacy settings, behavior from one or more domains, smart devices, and applications utilized by one or more users, according to at least paragraph [0241].  Additionally, earlier text of paragraph [0071] teaches of the utilization of at least a “Dynamic & Accessible Actions Server” for dynamically providing related useful unique identifiers, “URLs”, categories activities with “associated or attached dynamic & accessible action links” based on “user preferences” and “user data & profile(s)”, amongst other data involving user data); and 
“based on the user preference, obtaining at least one activity performed by different applications executed in the one or more devices in a respective time period among a plurality of time periods” (see pp. [0058], [0235-0241]; e.g., paragraph [0058] teaches of identifying, auto recognizing, detecting, and presenting user activities, dynamically presenting activity specific dynamic & accessible action links, and allowing access to the corresponding dynamic & accessible action links.  At least cited paragraphs [0235-0241] teach of presenting user activities and associate dynamic & accessible action links stemming from at least “smart devices” based on at least preferences/ user data & profiles.  A user can import activities {i.e. equivalent to Applicant’s “obtaining at least one activity” step} from one or more sources, such as applications and external sources, as the system may monitor a user’s interactions with activities and associate or attached dynamic & accessible actions. The user can orchestrate a plurality of activities related to a plurality of a series or sequences of tasks, workflows, related to user’s timelines.  Notably, the Rathod reference can create and update a calendar of associated activities and associate dynamic & accessible action links and schedule the presentation to a user.  Information can be sorted by one or more of a series, sequences, chronological pertaining to time, date, categories and timeline of one or more activities and associate action links, reading on Applicant’s amended language). 
The combined references of Meschter and Rathod are considered analogous art for being within the same field of endeavor, which is the recordation and association of unique identifiers and user activities for visualization.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the association of content and user activity data based on user preferences over periods of time, as taught by Rathod, with the method of Meschter, because what is needed is a mechanism to enable users to associate activities and accessible actions in a unified and integrated manner in order to satisfy user demand (Rathod; [0006])
	The reference of Meschter and Rathod do not appear to explicitly recite the limitations of, “displaying the timeline comprising information indicating the respective time period and user activity information corresponding to the at least one activity obtained in the respective time period” and, “based on a user command, for selecting at least one of the user activity information included on the displayed timeline, being received, displaying an execution screen for performing a user activity corresponding to the selected user activity information by executing an application corresponding to the selected user activity information, the application being installed in the display device”, “wherein the user activity information comprises, for each user activity, an image, application information indicating an application executed in a corresponding device of the one or more devices and used to perform the user activity, and title information identifying a name of specific content opened by the application and with respect to which the user activity is performed”.
The reference of Finkelstein recites the limitations of, “displaying the timeline comprising information indicating the respective time period and user activity information corresponding to the at least one activity obtained in the respective time period” (see Fig. 4(a-f); see pp. [0031-0032], [0033]; e.g., the reference of Finkelstein serves as an enhancement to the combined teachings of Mescheter and Rathod, and provides a method of rendering information of interest to a user, where the system identifies a plurality of time periods within a database {i.e. Abstract}.  According to the cited paragraphs [0031-0032], Finkelstein provides for the utilization of at least a “window manager” and “screen manager” for the display and placement of information on one or more screens.  The window manager is a software/firmware process that initializes a “virtual display space” that includes one or more applications currently being executed by a user and the current status of the executed applications.  The window manager receives requests, from user input {i.e. user command} or from software/firmware processes, to show a particular window and determine the position of the requested window.  The screen manger is a software/firmware process that manages content being displayed on the screen by monitoring and controlling the physical location of data being displayed on the screen.  Figures 4(a-f) and corresponding paragraphs [0045-0054] provide teachings into the display process involving the display of one or more of a plurality of activities being executed within their respective time periods, and the accessing of corresponding information, such as links to third-party external information or agendas pertinent to the specific application being executed); and
“based on a user command, for selecting at least one of the user activity information included on the displayed timeline, being received, displaying an execution screen for performing a user activity corresponding to the selected user activity information by executing an application corresponding to the selected user activity information, the application being installed in the display device” (see pp. [0031-0032];e.g., as stated within the rationale provided above, the reference of Finkelstein teaches of  utilizing of at least a “window manager” and “screen manager” for the display and placement of information on one or more screens, with the window manager receiving requests, from user input {i.e. considered equivalent to Applicant’s “user command”} or from software/firmware processes, to show a particular window and determine the position of the requested window, therefore, providing for the selection and display of one or more applications.  Paragraphs [0040-0042] discuss the use of a ”base screen” used as a “main workspace”/”working environment” in a graphical user interface of an operating system, considered equivalent to Applicant’s “displaying an execution screen”, as the base screen is used for the opening and working of programs/applications and is related to applications being utilized {i.e. calendar} by at least some type of activity {i.e. “meeting”}.  Figures 4(a-f) are illustrative of the process of displaying at least the base screen with a timeline of a plurality of events in chronological order, which are based on activity type, and contain a reference, such as a link to a website or document pertinent to the displayed event).
The combined references of Meschter, Rathod and Finkelstein is considered are considered analogous art for being within the same field of endeavor, which is the recordation and association of unique identifiers and user activities for visualization, such as contextual information displayable on a computing device.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the displaying of a timeline of user activities, as taught by Finkelstein, with the methods of Rathod and Meschter, because the state of the art lacks mechanisms to analyze information that may be relevant for a user of a computing device, gathering that information, and rendering it on a base screen (Finkelstein; [0008])
The combined references of Meschter, Rathod and Finkelstein references fail to disclose the limitation of, “wherein the user activity information comprises, for each user activity, an image, application information indicating an application executed in a corresponding device of the one or more devices and used to perform the user activity, and title information identifying a name of specific content opened by the application and with respect to which the user activity is performed”.
	The reference of Rahman teaches,  
“wherein the user activity information comprises, for each user activity, an image, application information indicating an application executed in a corresponding device of the one or more devices and used to perform the user activity, and title information identifying a name of specific content opened by the application and with respect to which the user activity is performed” (see Fig. 10-11; see pp. [0064], [0067]; e.g., the reference of Rahman serves as an enhancement to the teachings of the Meschter and Rathod references by providing for the display of activity data being received from a source, where the one or more sources of activity data are bands/wearable capture devices that are worn by one or more users and captures various types of data from the various sources {i.e. pp. [0028]}. The reference of Rahman provides techniques for one or more of a wellness application for one or more wearable devices. According to at least Figure 10, an “avatar” is displayed along with a specific application pertaining to fitness/wellness over specific times throughout the day or continuously.  Various activities are recorded, analyzed and synchronized to a graphical representation, such as sleep activity or exercise activity, over a period of time.  Multiple vectors of data are displayed within a graphical representation, such as activity summary data {i.e. “title information”}, alarm graphic {i.e. an image}, displays of various analyses of activity over time, as well as one or more bars representing display of the user’s specific daily progress toward a standardized goal {i.e., progress meeting “a health and fitness expert’s published guidelines”, equivalent to Applicant’s “identifying...specific content opened by the application and with respect to which the user activity is performed”}.  Additional information received from one or more bands/wearable devices or applications, can be updated.  Graphical representations, such as avatars or graphical objects, can be generated and displayed for corresponding applications and/or time periods, as displayed within Figure 11 of Rahman.  Information pertaining to user activity that is received from the one or more sources can include status, summary of graphical representations of a user’s wellness on each day, and points accrued due to performed activities).
The combined references of Meschter, Rathod, Finkelstein and Rahman are considered analogous art for being within the same field of endeavor, which is the recordation and visualization of activity data over a period of time, and associating the captured activity using one or more devices. Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the aggregation and presentation of user activity data based on analyzed periods of time, as taught by Rahman, with the methods of Finkelstein, Rathod and Meschter because conventional devices lack capabilities that can capture, analyze, communicate, or use data in a contextually-meaningful comprehensive, and efficient manner, with conventional solutions being often limited to specific individual purposes or uses, demanding that users invest in multiple devices in order to perform different activities. (Rahman; [0003])

As for Claim 23, the reference of Meschter teaches, “wherein based on the obtained information comprising information regarding an image content viewing activity of the user, the user activity information comprises a thumbnail of an image viewed in the image content viewing activity” (see Fig 17(a-b); see pp. [0082-0083]; e.g. the reference of Meschter teaches of performing a comparison between the synchronized timelines of at least two users, allowing for the timeline to be traversed.  An example is provided where, during video comparison of a skateboarder user and a pro/competitor skateboarder, the comparison may display a metric using a representative symbol such as a skateboard, considered equivalent to Applicant’s “thumbnail of an image viewed”, as a thumbnail is a representation of the viewing activity).
As for Claim 24, Meschter teaches, “wherein based on the obtained information comprising information regarding an image content viewing activity of the user, the user activity information comprises a file name of an image viewed in the image content viewing activity” (see pp. [0088-0089]; e.g., the reference of Meschter teaches of utilizing an interface for the cropping/selection of a portion of an overall duration of a recorded activity session, where the user may separate out the selected portion for further processing, analysis and/or sharing.  The cropped portion, as well as additional related metrics, may be uploaded or emailed to friends, amongst other options.  A save option allows for the saving of the selected portion, which inherently includes the creation of an applied name/identifier, such as Applicant’s filename or any other type of identifier used for the saving of information.  Meschter reads on Applicant’s claimed limitation in that regard, as the cropped portion and any remaining portions can be saved as separate files or data items, allowing for the automatic identification and display of a portion of a content file to a time of the athletic activity session at which the particular content file was recorded, based on user selection).

Claim 33 and Claim 43 amount to a non-transitory computer-readable recording medium and display device comprising instructions that, when executed by one or more processors, performs the system of Claim 23 respectively.  Accordingly, Claim 33 and Claim 43 are rejected for substantially the same reasons as presented above for Claim 23 and based on the references’ disclosure of the necessary supporting hardware and software (Meschter; see Fig. 1; see pp. [0035-0041]; e.g., the implementation integrating hardware and software components such as various software applications being used on one or more computing devices).

As for Claim 27, Meschter teaches, “further comprising transmitting, from the display device to the external device, information regarding activities of the user performed in the display device” (see pp. [0048-0050]; e.g. paragraph [0048] teaches of downloading the collected “athletic information” from one or more users utilizing a “athletic information monitoring device” having at least an “athletic information collection tool”, where a computing unit will download the athletic data to a “display configuration tool” hosted on a remote computing device”, considered equivalent to Applicant’s “display device” external to the monitoring device used for the display of activity data. The following paragraphs [0049-0050] teach of utilizing various wireless communication, such as wireless/wired connections, for the formatting and transmission of data for display, and conversely teaches of providing user input to control aspects of the processing of received data by controlling at least an “athletic parameter measurement device” from at least a “user input system” having a display).

As for Claim 31, Meschter teaches, “further comprising displaying, in the display device, a timeline of activities of the user based on the obtained information and information regarding activities of the user performed in the display device” (see pp. [0006-0008], [0042]; e.g., as stated within rationale provided above, according to at least paragraphs [0006-0008], Meschter provides for tracking athletic activity metrics based on a timeline, where multiple metrics may be recorded using a plurality of different applications or widgets, and where the user can display multiple metrics simultaneously in an interface during review of the activity session.  An “athletic information monitoring device” corresponding to a “user’s athletic activity”, worn or carried by the user while he/she performs activities, considered equivalent to an external device recording an activity being performed.  Additionally, paragraph [0048] teaches of downloading the collected “athletic information” from one or more users utilizing a “athletic information monitoring device” having at least an “athletic information collection tool”, where a computing unit will download the athletic data to a “display configuration tool” hosted on a remote computing device”, considered equivalent to Applicant’s “display device” external to the monitoring device).

Claims 32-34, 37 & 41 and Claims 42-44, 47 & 51 amount to a non-transitory computer-readable recording medium and display device comprising instructions that, when executed by one or more processors, performs the system of Claims 22-24, 27 & 31, respectively.  Accordingly, Claims 32-34, 37 & 41 and Claims 42-44, 47 & 51 are rejected for substantially the same reasons as presented above for Claims 22-24, 27 & 31 and based on the references’ disclosure of the necessary supporting hardware and software (Meschter; see Fig. 1; see pp. [0035-0041]; e.g., the implementation integrating hardware and software components such as various software applications being used on one or more computing devices).

As for Claim 52, the reference of Meschter teaches the recordation and visualization of activity data, such as athletic activity, using time-specific metrics, Rathod teaches of allowing for the access of a plurality of applications, activities specific dynamic actions, and shared user data based on at least privacy settings and/or user preference information, and Finkelstein provides a method of rendering information of interest to a user.
Meschter, Rathod and Finkelstein do not recite the limitation of, “wherein the method further comprising, based on user activity information corresponding to a user activity of the plurality of user activities being selected, executing an application to provide content with respect to the user activity corresponding to the selected user activity information”.
		Rahman teaches, “wherein the method further comprising, based on user activity information corresponding to a user activity of the plurality of user activities being selected, executing an application to provide content with respect to the user activity corresponding to the selected user activity information” (see pp. [0031], [0033]; e.g., the Rahman reference teaches of the system providing the ability to exchange information from “bands”/wearable devices over a network or indirectly using a server, such as personal physiological data and data derived from sensory-based user interfaces {UI}, to be shared if relevant to a given user or band.  As stated, “...data can be shared in substantially real-time as well as uploaded after a given activity or event has been performed. In other words, data can be captured by the user as it is worn and configured to transfer data using for example, a wireless network connection”, reading on Applicant’s claimed limitation, as data is transferred in real time by an application instantiated by activity data being received by one or more bands and transmitted to one or more other devices.  Paragraph [0033] teaches of the one or more bands being worn by users, which collects user activity information, having the ability to run applications which allow various operations to be performed which corresponds to a particular user activity {i.e. “unlocks a door by turning off current to an electromagnetic lock” based on a functionality of the worn band device to control physical security and access triggered by analyzed biometric/physiological/behavioral characteristics and other gathered data, for example}).
The combined references of Meschter, Rathod, Finkelstein and Rahman are considered analogous art for being within the same field of endeavor, which is the recordation and visualization of activity data over a period of time, and associating the captured activity using one or more devices. Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the aggregation and presentation of user activity data based on analyzed periods of time, as taught by Rahman, with the methods of Finkelstein, Rathod and Meschter because conventional devices lack capabilities that can capture, analyze, communicate, or use data in a contextually-meaningful comprehensive, and efficient manner, with conventional solutions being often limited to specific individual purposes or uses, demanding that users invest in multiple devices in order to perform different activities. (Rahman; [0003])


Claims 25, 26, 28, 35, 36, 38, 45, 46 & 48 are rejected under 35 U.S.C. 103 as being unpatentable over Meschter et al (USPG Pub No. 20120251079A1; Meschter hereinafter) in view of Rathod et al (USPG Pub No. 20150127628A1; Rathod hereinafter) further in view of Finklestein et al (USPG Pub No. 20090070708A1; Finkelstein hereinafter) yet, in even further view of Rahman et al (USPG Pub No. 20120317167A1; Rahman hereinafter) yet in even further view of Eronen et al (USPG Pub No. 20130290359A1; Eronen hereinafter).

As for Claim 25, the reference of Meschter teaches the recordation and visualization of activity data, such as athletic activity, using time-specific metrics, Rathod teaches of allowing for the access of a plurality of applications, activities specific dynamic actions, and shared user data based on at least privacy settings and/or user preference information, Finkelstein provides a method of rendering information of interest to a user, and the reference of Rahman provides a data-capable band system using wearable personal data capture devices for gathering of various amounts of data pertaining to user activity data and specifying the state of the one or more users.
The combined references of Meschter, Rathod, Finkelstein and Rahman are considered analogous art for being within the same field of endeavor, which is the recordation and visualization of activity data over a period of time, and associating the captured activity using one or more devices. Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the aggregation and presentation of user activity data based on analyzed periods of time, as taught by Rahman, with the methods of Finkelstein, Rathod and Meschter because conventional devices lack capabilities that can capture, analyze, communicate, or use data in a contextually-meaningful comprehensive, and efficient manner, with conventional solutions being often limited to specific individual purposes or uses, demanding that users invest in multiple devices in order to perform different activities. (Rahman; [0003])
The combined references of Meschter, Rathod, Finkelstein and Rahman do not recite the limitations of, “wherein the obtaining the information comprises: authenticating the user via a user identifier (ID) and password” and “obtaining, from the external device, the information regarding the activities of the authenticated user performed in the one or more devices”.
Eronen teaches, “wherein the obtaining the information comprises: authenticating the user via a user identifier (ID) and password” (see Fig. 4D(457); pp. [0059]; e.g., utilizing an authentication module for receiving and approving username and password information in order to access activity information from a device such as a portable device); and
“obtaining, from the external device, the information regarding the activities of the authenticated user performed in the one or more devices” (see Fig. 4D(457); pp. [0059]; e.g., utilizing an authentication module for receiving and approving username and password information in order to access activity information from a device such as a portable device).
The combined references of Meschter, Rathod, Finkelstein, Rahman and Eronen are considered analogous art for being within the same field of endeavor, which is capturing activity data over a period of time and associating the captured activity.  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the incorporation of additional information pertaining to the aggregation of activity data of a user, as taught by Eronen, with the methods of Rahman, Finkelstein, Rathod, and Meschter because lack of access to prior activity information regarding the application or service limits the ability of the service provided to identify and suggest other related applications or services having the same or similar achievement level criteria. (Eronen; [0002])

As for Claim 26, the reference of Meschter teaches the recordation and visualization of activity data, such as athletic activity, using time-specific metrics, Rathod teaches of allowing for the access of a plurality of applications, activities specific dynamic actions, and shared user data based on at least privacy settings and/or user preference information, Finkelstein provides a method of rendering information of interest to a user, and the reference of Rahman provides a data-capable band system using wearable personal data capture devices for gathering of various amounts of data pertaining to user activity data and specifying the state of the one or more users.
The combined references of Meschter, Rathod, Finkelstein and Rahman do not recite the limitation of, “wherein the authenticating the user comprises: displaying a user interface screen for receiving inputs of user information” and “receiving, via the user interface screen, the user ID and the password”.
Eronen teaches, “wherein the authenticating the user comprises: displaying a user interface screen for receiving inputs of user information” (see Fig. 4D(457); pp. [0059]; e.g., utilizing an authentication module on a user interface for receiving and approving username and password information in order to access activity information from a device such as a portable device); and
“receiving, via the user interface screen, the user ID and the password” (see Fig. 4D(457); pp. [0059]; e.g., utilizing an authentication module for receiving and approving username and password information in order to access activity information from a device such as a portable device).
The combined references of Meschter, Rathod, Finkelstein, Rahman, and Eronen are considered analogous art for being within the same field of endeavor, which is capturing activity data over a period of time and associating the captured activity using one or more devices.  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the incorporation of additional information pertaining to the aggregation of activity data of a user, as taught by Eronen, with the methods of Rahman, Finkelstein, Rathod and Meschter in order to facilitate initialization, installation and/or configuration of new devices, services or applications at a corresponding level of advancement. (Eronen; [0059])

As for Claim 28, the reference of Meschter teaches the recordation and visualization of activity data, such as athletic activity, using time-specific metrics, Rathod teaches of allowing for the access of a plurality of applications, activities specific dynamic actions, and shared user data based on at least privacy settings and/or user preference information, Finkelstein provides a method of rendering information of interest to a user, and the reference of Rahman provides a data-capable band system using wearable personal data capture devices for gathering of various amounts of data pertaining to user activity data and specifying the state of the one or more users.
The combined references of Meschter, Rathod, Finkelstein and Rahman do not recite the limitation of, “wherein the transmitting comprises: authenticating the user via a user identifier (ID) and password” and “transmitting, to the external device, the information regarding the activities of the authenticated user performed in the display device”.
Eronen teaches, “wherein the transmitting comprises: authenticating the user via a user identifier (ID) and password” (see Fig. 4D(457); pp. [0059]; e.g., utilizing an authentication module for receiving and approving username and password information in order to access activity information from a device such as a portable device); and
“transmitting, to the external device, the information regarding the activities of the authenticated user performed in the display device” (see Fig. 4D(457); pp. [0059]; e.g., utilizing an authentication module for receiving and approving username and password information in order to access activity information from a device such as a portable device). 
The combined references of Meschter, Rathod, Finkelstein, Rahman, and Eronen are considered analogous art for being within the same field of endeavor, which is capturing activity data over a period of time and associating the captured activity using one or more devices.  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the incorporation of additional information pertaining to the aggregation of activity data of a user, as taught by Eronen, with the methods of Rahman, Finkelstein, Rathod and Meschter in order to facilitate initialization, installation and/or configuration of new devices, services or applications at a corresponding level of advancement. (Eronen; [0059])

Claims 35-36, 38 & 40 and Claims 45-46, 48 & 50 amount to a non-transitory computer-readable recording medium and display device comprising instructions that, when executed by one or more processors, performs the system of Claims 25-26, 28 & 30, respectively.  Accordingly, Claims 35-36, 38 & 40 and Claims 45-46, 48 & 50 are rejected for substantially the same reasons as presented above for Claims 25-26, 28 & 30 and based on the references’ disclosure of the necessary supporting hardware and software (Meschter; see Fig. 1; see pp. [0035-0041]; e.g., the implementation integrating hardware and software components such as various software applications being used on one or more computing devices).


Response to Arguments
Applicant's arguments and amendments, with respect to Meschter, Rathod, Rahman, and Eronen’s alleged failure to teach the subject matter of Claims 22-52 have been fully considered but are persuasive in-part, as the Finklestein et al (USPG Pub No. 20090070708A1) reference is now being utilized to address pending Claims 22-28, 31-38, 41-48 & 51-52, and Applicant’s amended claim limitation of “based on a user command...”, upon further consideration and in direct response to Applicant’s arguments.  Updated rationale provided within this communication above.

With respect to Applicant’s argument that:
	“1. Meschter in view of Rathod and Rahman do not disclose displaying a user interface based on a command for selecting a user activity information included in a displayed timeline”

Examiner has been persuaded, as the Finkelstein et al reference is now being utilized to address the amended limitation, rendering Applicant’s argument moot.


With respect to Applicant’s argument that:
	“2. Rahman discloses a timeline of graphical representations summarizing fitness activity, and not a timeline that includes, for each user activity, an image, application information and title information”

In regards to Applicant’s argument, and as discussed within previous communications, Examiner contends that at least paragraphs [0064] and [0067] of Rahman provide techniques for one or more of a wellness application for one or more wearable devices. Where, as illustrated by Figure 10, an “avatar” is displayed along with a specific application pertaining to fitness/wellness over specific times throughout the day or continuously.  Various activities are recorded, analyzed and synchronized to a graphical representation, such as sleep activity or exercise activity, over a period of time, making it equivalent to Applicant’s teachings of a displayed timeline.  Activity summary data {i.e. considered equivalent to Applicant’s “title information”}, alarm graphic {i.e. considered equivalent to Applicant’s “an image”}, displays of various analyses of activity over time, as well as one or more bars representing display of the user’s specific daily progress toward a standardized goal are displayed within multiple vectors of the graphical representation.  Graphical representations, such as avatars or graphical objects, can be generated and displayed for corresponding applications and/or time periods, as illustrated within Figure 11 of Rahman.  Information pertaining to user activity that is received from the one or more sources can include status, summary of graphical representations of a user’s wellness on each day, and points accrued due to performed activities.  Figure 10 of Rahman clearly provides a timeline of activities which include an image representative of the physical activity/state that a user may be in at that particular time {i.e. graphic of a moon and stars/sleeping emoji}, hours in which sleep had commenced {i.e. “6.5 hours” equivalent to application information}, and status, which can be a brief, one word general summary of a user’s wellness {i.e. considered equivalent to Applicant’s “title information”}, reading on Applicant’s claimed limitation.
Conclusion	
The prior art made of reference and not relied upon is considered pertinent to Applicant’s disclosure.
**Baldischweiler et al (USPG Pub No. 20100309105A1) teaches displaying useful information on a display element.
**Huang et al (USPG Pub No. 20130167041A1) teaches posting activity visualization.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEEM HOFFLER whose telephone number is (571)270-1036. The examiner can normally be reached Monday-Friday: 10:00am-2:00pm; 6pm-10:00pm w/ flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 5712724241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156                                                                                                                                                                                                        
/RAHEEM HOFFLER/
Examiner
Art Unit 2156

								8/6/2022